IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE,

DANIEL S. ROTH &
DANIEL T. STOTE,

Defenda.nts.

\_/\/\./\/\_/VV\/\/\./\_/\_/

Nicole Whetham Warner, Esquire
Department of Justice

820 N. French Street, 7th Fl.
Wilmington, DE 19801

Attorney for the State of Delaware

DECISION AF'I`.ER TRIAL

RENNIE, J.

Cr. A. No. 1603005131
Cr. A. N0. 1603007028

R. Mark Taneyhill, Esquire
Schwartz & Schwartz, P.A.
31 Trolley Square
Wilmington, DE 19806
Attorneyfor Defena'ants

I. Facts

On October 18, 2016, the Court heard testimony in the consolidated cases of State v. Dam`el
S. Roth and State v. Dcmiel T. Stote. The Defendants Were both charged with operation of a
vehicle with gross weight that exceeds the registered amount, in violation of 21 Del. C. §
4501(a)(2). The State bore the burden of establishing the evidence adduced at trial in support of
the charges. After trial, the Court ordered Supplemental Briefing on certain discrete issues for
the Court’s consideration Based on the testimony presented at trial, the Court finds the facts to

be as follows.
A. Defendant Daniel Stote

On March 9, 2016, Delaware State Police Corporal Gary Kobosko (“Officer Kobosko”),
assigned to the Truck Enforcement Unit, stopped Defendant Stote after Officer Kobosko
observed Defendant’s 2015 Chevy 2500 pick-up-truck pulling a loaded trailer at U.S. 13 and
Delaware 896 intersection Defendant’s vehicle was equipped with a Delaware license plate
while his trailer carried a Maine license plate. The Truck Enforcement Unit specializes in size
and Weight enforcement for the State of Delaware and Delaware Department of Transportation
(“DOT”).1 As a certified DOT Officer, Officer Kobosko inspects vehicles that enter Delaware
for commercial purposes when vehicles stop at the weigh station. He estimated that he averages
five to ten truck stops per day.

Officer Kobosko was alerted to a potential weight violation because of the Maine license
plate on Defendant’s trailer and the Officer’s familiarity with recent ongoing registration issues

surrounding Maine registered trailers. Maine allows companies regularly engaged in interstate

 

l Officer Kobosko was trained over a two-week period on federal trucking laws at the Maryland State Police Office
and Federal Motor Safety Care Association. Officer Kobosko then returned to Delaware to complete Delaware
specific training on truck inspection With the Delaware State Police. He was certified in March 2014 as a DOT
Officer.

commerce to register multiple vehicles at one time, or register vehicles for multiple year terms,
at a reduced cost.2 Under Me. Rev. Stat. Ann. tit. 29, § 512, Maine allows semitrailers and
trailers to be registered for semipermanent and permanent registrations, which hold eight and
twelve year terms.3 However, trailers are required to weigh under two-thousand pounds to
acquire these registrations while semitrailers register for a flat fee that does not limit the weight
of the semitrailer.4 The semitrailer registration does not indicate weight because it assumes the
semitrailer’s weight calculation will not exceed eighty-thousand pounds due to its configuration5
Accordingly, because the “Long Term Semitrailer Registration”6 that Defendant obtained is
intended for semitrailers as opposed to trailers, the license plate assumes the weight calculation
is less than eighty-thousand pounds and, therefore, should not indicate a weight calculation on
the registration

When Officer Kobosko pulled Defendant Stote over to inquire about his trailer’s Maine
license plate, Officer Kobosko requested the vehicle’s registration, trailer’s registration,
insurance, and Defendant’s driver’s license. Defendant Stote handed Officer Kobosko a Maine

semitrailer registration, Which Officer Kobosko concluded was forged because it did not

 

2 See Me. Rev. Stat. Ann. tit. 29, § 411 (“the Secretary of` State may authorize registrants with 100 or more motor
vehicle registrations to participate in a multi-year fleet registration program”), § 512 (“8-year and 12-year
semipermanent registration plate program for trailers and semitrailers”).

3 see Me. Rev. Sra¢. Ann. tit. 29, § 512.

4 See Me. Rev. Stat. Ann. tit. 29, § 512(1)(B) (“The fee is $12 for each semitrailer, and the fee is $5 for each trailer of
not more than 2,000 pounds gross vehicle Weight.”).

5 Compare Me. Rev. Stat. Ann. tit. 29, § 101(66) (requiring the semitrailer to be “[d]esigned so that some part of its
Weight and its load rests upon or is carried by that motor vehicle”), with § 101(86) (requiring the trailer to be “so
constructed that no part of its weight rests upon the towing vehicle”). This interpretation of Maine’s distinction
between semitrailer and trailer is supported by § 512(1)(B), which allows a “semipermanent registration plate
program for trailers and semitrailers” that only costs semitrailers twelve-dollars for eight-years or twelve years
regardless of` weight, while trailers only cost five-dollars but cannot exceed two-thousand pounds. Me. Rev. Stat.
Ann. tit. 29, § 512(1)(B).

6 See State Exhibits 1 and 6 which indicate that each Defendant registered his trailer under a “Long Term Semitrailer
Registration”

7 Because of the issues with Defendant

resemble the normal Maine semitrailer registration
Stote’s registration Officer Kobosko escorted Defendant Stote to the nearest weigh station
where his vehicle and trailer were weighed Defendant’s truck and trailer weighed twenty-
thousand nine-hundred and eighty pounds, but Defendant’s truck was only registered in
Delaware to transport ten-thousand pounds.8 Hence, the only valid registration in Defendant’s

possession was for his Delaware truck which did not cover his trailer. Thus, Officer Kobosko

issued Defendant a citation for violating 21 Del. C. § 4501(a)(2).
B. Defendant Dam'el Roth

The State’s second witness, Delaware State Police Lesser Corporal Brian Ritchi (“Officer
Ritchi”), inspected Defendant Roth’s 2015 Chevy pick-up-truck on March 7, 2016. Officer
Ritchi is also a Delaware Police Officer in the Truck Enforcement Unit.9 Officer Ritchi
inspected Defendant Roth’s vehicle after Defendant Roth’s vehicle was weighed. Unlike
Defendant Stote’s situation, Officer Ritchi did not find that Defendant Roth’s l\/laine semitrailer
registration was forged because it retained a blank space in the registered weight sectionlo

Defendant Roth failed to register his Chevy pick-up-truck and trailer under a Maryland

gross combination weight rating, and instead opted to register only his pick-up-truck in Maryland

 

7 Officer Kobosko concluded it was forged because Defendant Stote’s Maine registration indicated the vehicle’s
weight in the “Weight block” even though Maine does not indicate weight on these types of registrations; the Weight
that was indicated was typed in a different font than the rest of the registration; the registration had dulled the
colored wording “REGISTRATION COPY” at the bottom of the document; and the paper that the registration was
printed on consisted of different material than normal registrations Finally, a white line appeared at the bottom of
the yellow registration card’s reverse side_indicating a photocopied registration

Defendant Stote’s Maine registration was submitted into evidence without objection (State Exhibit 1).

8 The March 9, 2016 U.S. 13 Blackbird Weigh Station vehicle Weight measurement was submitted into evidence
without objection (State Exhibit 2). The Delaware Department of Agriculture-Weights And Measures certified that
the U.S. 13 Blackbird Weigh Station was calibrated correctly on May 16, 2016 (State Exhibits 3 and 4).

9 Officer Ritchi was trained over a two-Week period on federal trucking laws at the Maryland State Police Office and
Federal Motor Safety Care Association. Officer Ritchi then returned to Delaware to complete Delaware specific
training on truck inspection with the Delaware State Police. He was certified in 2012 as a DOT Officer.

10 Defendant Roth’s Maryland registration was submitted into evidence without objection (State Exhibit 6).

for ten-thousand pounds. When Officer Ritchi weighed Defendant Roth’s vehicle and trailer,
they weighed twenty-thousand and forty pounds, which exceeded Defendant’s registered weight

in Maryland and, thus, violated Delaware law. 11

II. Legal Standard
The burden of proving each and every element of the offense beyond a reasonable doubt
rests on the State.12 A reasonable doubt is not a vague, impulsive or imaginable doubt, “but such
a doubt as intelligent, reasonable and impartial men may honestly entertain after a conscience

consideration of the case.”13

Thus, a reasonable doubt is a “substantial doubt.”14 That is, a
reasonable doubt “means a substantial well-founded doubt arising from a candid and impartial
consideration of all the evidence or want of evidence.”15 The Court may consider all direct and
circumstantial evidence in determining whether the State has met its burden as required by 11
Del. C. § 301.

As trier of fact, the Court is the sole judge of the credibility of each fact witness and any
other information provided. If the Court finds that the evidence presented at trial contains
conflicts, it is the Court's duty to reconcile these conflicts_if reasonably possible_in order to
find congruity. If the Court is unable to harmonize the conflicting testimony, then the Court
must determine which portions of the testimony deserve more weight in its final judgment The

Court must disregard any portion of the testimony which the Court finds unsuitable for

consideration In ruling, the Court may consider the witnesses’ demeanor, the fairness and

 

ll The March 7, 2016 U.S. 13 Middletown Weigh Station vehicle weight measurement was submitted into evidence
without objection (State Exhibit 5). The Delaware Department of Agriculture-Weights And Measures certified that
the U.S. 13 Middletown Weigh Station was calibrated correctly on May 16, 2016 (State Exhibits 3 and 4).

‘2 11 Del. C. § 301; State v. Mamshefske, 215 A.2d 443, 449 (Del. super. 1965).

13 Mamshefske, 215 A.2d at 449.

14 Id

15 stare v. De Jesus-Marzinez, 2014 WL 7671040, at *4 (Del. com. P1. Dec. 5, 2014) (quoting State v. Wrighz, 79 A.
399, 400 (Ct. Gen Sess. 1911)) (internal quotation marks omitted).

descriptiveness of their testimony, their ability to personally witness or know the facts about

which they testify, and any biases or interests they may have concerning the nature of the case.

III. Law
Under 21 Del. C. § 4501(a)(2), “[n]o person shall drive or move, or, being the owner,

cause or knowingly permit to be driven or moved on any highway, any vehicle or combination of
vehicles: . . . [h]aving a gross weight exceeding that for which it is lawfully registered.”16
Further, Subsection (d) of that statute states:

Any gross weight measurements made to determine compliance with this chapter

shall be taken so as to include both the vehicle and load. Any vehicle having a

gross Weight in excess of" that allowable under this chapter or in excess of that for

which it is currently registered shall be considered as an “overweight vehicle.”'7
The Statute authorizes the use of a truck and trailer on Delaware roads and denotes the proper
size and weight of vehicles permitted on Delaware roadways.18 The Delaware Code defines
“semitrailer” as “includ[ing] every vehicle of the trailer type so designed and used in conjunction
with a motor vehicle that some part of its own weight and that of its own load rests upon or is
carried by another vehicle. . . .”19 Distinctively, the statute defines “trailer” as “includ[ing] a
mobile home, park trailer, travel trailer, house trailer, office trailer, camping trailer or any
vehicle without motive power designed to carry property or passengers wholly on its own

structure and to be drawn by a motor vehicle.”20

 

16 2113€1.€. §4501(3).

1121De1. C. §4501(d).

111 21 Del. C. §§ 4501-503.

1921De1. C. § 101(65).

20 21 Del. C. § 101(76). If no agreement exists between Delaware and another state_the Intemational Registration
Plan under Me. Rev. Stat. Ann. tit. 29, § 531 is not applicable to the present case_Delaware Will provide full
privileges to that state’s vehicle registrations provided that the vehicles are properly registered under that
jurisdiction’s laws. 21 Del. C. § 406; see also Danner v. Hertz Corp., 584 F. Supp. 293, 302 n15 (D. Del. 1984)
(“At oral argument, plaintiff conceded that defendant’s vehicle was exempt from defendant’s registration
requirements Such concession is required by the interaction of Delaware and New York’s reciprocity statutes.”).
The International Registration Plan under Me. Rev. Stat. Ann. tit. 29, § 531 is not applicable here.

Under Maine law, a pick-up-truck can be registered for up to ten-thousand pounds and
the trailer can be separately registered according to its weight, or the truck and trailer can be
registered in “combination,” which is a weight-calculation based on both the truck and trailer.21
Similar to Delaware, Maine’s motor vehicle statute discusses the allowable sizes and weights of

22 . . . . . .
Maine also draws a d1st1nct10n s1m11ar to Delaware

vehicles permitted on Maine’s roadways.
between a “semitrailer” and “trailer,” describing the former as resting some of its weight on the

hauling vehicle.23

IV. Discussion

The issue in this case is whether there was a violation of registration requirements ln
Defendant Stote’s case, he has a Delaware registered vehicle for ten-thousand pounds and a
trailer purportedly registered in Maine under Maine’s semitrailer provision_despite hauling a

4 ln Defendant Roth’s case, he has a Maryland registered vehicle for ten-thousand

trailer.2
pounds and a Maine registered semitrailer_despite hauling a trailer. Defendant Stote failed to
register his trailer in Delaware or Maine for the extra ten-thousand nine-hundred and eighty
pounds. Likewise, Defendant Roth failed to register his vehicle and trailer in Maryland with a
gross combined weight of twenty-thousand and forty pounds and/or failed to register his trailer in
Maine, Maryland, or Delaware for the extra ten-thousand and forty pounds. Thus, Defendants

violated Delaware law, 21 Del. C. § 4501(2), when the weigh stations’ weight-calculations

exceeded the weight for which the vehicles and their loads were properly registered25

 

21 See Me. Rev. Stat. Ann. tit. 29, §§ 101, 501(1), 504, 511. Parties submitted supplemental briefing on December 9,
2016 regarding the intersection of Maine and Delaware law in this area.

12 Compare Me. Rev. Sta¢. Ann. 111.29, §§ 2353, 2355, with 21 Del. C. § 2151.

23 see Me. Rev. star Ann. 111.29, § 101(66), (86).

24 Defense’s only exhibits, which are “Certificates of Origin” from Kaufrnan Trailers of N.C., Inc., list the “Body
Type” as “Trailer.” See Defense Exhibits 1 and 2. The semitrailer versus trailer distinction is vital because under
Me. Rev. Stat. Ann. tit. 29, §512(1)(B) the fee for a semitrailer does not require a weight determination This point is
further addressed in]$'n

15 21 Del. C. §4501(2).

Neither Defendant disputes that he was driving a truck and trailer on a Delaware State
highway. Officer Kobosko testified that Defendant Stote had registered his Delaware vehicle for
only ten-thousand pounds.26 Officer Ritchi testified that Defendant Roth had failed to register
his Maryland vehicle for a gross combination weight, registering his truck instead for only ten-
thousand pounds. lmportantly, neither Defendant disputes the Officers’ testimony on their
vehicles’ registered weights. Finally, neither Defendant disputes that his vehicle and trailer
combined, weighed in excess of ten-thousand pounds. Defendants instead contend that the
statute only prohibits hauling with a combined weight beyond the allowable weight that the
vehicle and trailer can safely transport. Defendants’ contention does not comport with the
language of the statute.

The plain language of 21 Del. C. § 4501 is patently coherent. The language is clear that
21 Del. C. § 4501(2)’s calculation is dependent on the vehicle’s registered weight, not the weight
the trailer can safely transport.27 Defendants’ reliance on 21 Del. C. § 4501(f) in support of their
position is misguided.28 Section 4501(f)(4) states:

Any vehicle, otherwise required to be registered pursuant to this title which is

not registered and which requires a registration fee that is calculated upon gross

weight, shall be assigned a weight allowance equal to the highest legal weight for

which that vehicle could be registered for the purpose of enforcement of the

Weight section 01 this 1111¢.19
This paragraph details the procedure for determining penalties of an unregistered vehicle. lt

neither addresses nor states that the gross allowable weight for all vehicles shall be determined

based on the weight a vehicle may safely transport lt is obvious that Defendants anticipated

 

26 In assessing the credibility of the witnesses, the Court finds Officer Kobosko’s testimony credible that Defendant
Stote’s Maine registration was a forgery based on the officer’s training and experience

11 21 Dei. C. §4501(a)(2).

28 Defendants' Supplemental Brie/i`ng at 4 (Dec. 9, 2016).

29 21 Del. C. § 4501(f)(4) (emphasis added).

leaping through a perceived loophole in the statute’s wording. However, such a loophole does
not exist.

Defendants also argue in their supplemental brief that 21 Del. C. § 406, Delaware’s
automatic reciprocity statute, prevents the DOT officers from assigning a registered weight of
zero to Defendants’ Maine registered trailers.30 Defendants are mistaken The officers were
correct to assign a theoretical weight of zero to Defendants’ Maine registration tags since their
trailers were registered as semitrailers. Under Me. Rev. Stat. Ann. tit. 29, § 512, Maine allows
semitrailers and trailers to be registered for semipermanent and permanent registrations;
however, semitrailers unlike trailers are registered for a flat fee untethered to weight.31
Defendants registered their trailers in Maine as semitrailers in a crafty attempt to escape paying a
weight-based fee for their trailers, thus, paying for registrations that indicated zero weight,32

The evidence adduced at trail demonstrates that Defendants have failed to properly
register their trailers to comply with Delaware’s registered weight requirements Therefore, the
State has proven beyond a reasonable doubt that Defendant Stote violated 21 Del. C. § 4501
when the combined weight of his vehicle and trailer exceeded the amount it was lawfully
registered to transport under Delaware law. The State has also proven beyond a reasonable
doubt that Defendant Roth violated 21 Del. C. § 4501 when the combined weight of his vehicle

and trailer exceeded the amount it was lawfully registered to transport under Delaware law.

 

30 Defendants ' Supplemental Briefing at 3.

11 see Me. Rev. star Ann. tit. 29, § 512(1)(13) (“[r]he fee is $12 for each semitrailer . . .”).

32 Notably, even if Defendants had registered their trailers under Me. Rev. Stat. Ann. tit. 29, § 512, they would not be
able to claim a safe harbor because this section only allows trailers to be registered for under two-thousand pounds.
See Me. Rev. Stat. Ann. tit. 29, § 512(1)(B) (“the fee is $5 for each trailer of not more than 2,000 pounds gross
vehicle Weigh ”). Because their trailers exceeded two-thousand pounds, they were required to comply With normal
registration fees. See Me. Rev. Stat. Ann. tit. 29, § 511(1)(D) (“Except as provided in paragraph A, a trailer
exceeding 2,000 pounds must be registered on the basis of gross Weight in accordance with the schedule under
section 504.”).

V. Conclusion

For the foregoing reasons, the Court finds Defendant Stote GUILTY of driving a vehicle
and trailer that weighed in excess of twenty-thousand pounds when the vehicle and trailer were
only registered for a weight limit of ten-thousand pounds, in violation of 21 Del. C. § 4501.

The Court further finds Defendant Roth GUILTY of driving a vehicle and trailer that
weighed in excess of twenty-thousand pounds when the vehicle and trailer were only registered
for a weight limit of ten-thousand pounds, in violation of 21 Del. C. § 4501. This Judicial

Officer shall retain jurisdiction of this case and will schedule it forthwith for sentencing

   

IT ls so oRDERED this 611' day of Jamiary, 2017.

 

10